Citation Nr: 1732879	
Decision Date: 08/14/17    Archive Date: 08/23/17

DOCKET NO.  12-23 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a lung disability.

2. Entitlement to service connection for a heart disability.

3. Propriety of the termination of VA nonservice-connected pension benefits.

4. Entitlement to a total disability rating based on individual unemployability (TDIU). 

REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

L. Bush, Associate Counsel 

INTRODUCTION

The Veteran served in the U.S. Army National Guard from February 1991 to July 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in March 2017.  A copy of the hearing transcript has been associated with the record. 

The issue(s) of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's authorized representative withdrew the appeal for entitlement to service connection for a lung disability on the record at the March 2017 hearing. 

2. The evidence of record reflects that the Veteran's current heart disability is related to his military service. 

3.  The Veteran's service does not meet the requirements necessary for entitlement to VA nonservice-connected pension benefits. 




CONCLUSIONS OF LAW

1. The criteria for withdrawal of an appeal have been met for the claim of entitlement to service connection for a lung disability.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2. The criteria for entitlement to service connection for a heart disability have been met. 38 U.S.C.A. §§ 1101, 1110, 1134(a), 5107 (West 2014); 38 C.F.R. § 3.303. (2016).

3. Termination of VA nonservice-connected pension benefits was proper. 38 U.S.C.A. §§ 101 (2), 1521(a), (j), 5107(a) (West 2014); 38 C.F.R. §§ 3.2, 3.3 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Lung Disability Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2014). An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative. Except for appeals withdrawn on the record at hearings, the withdrawal must be in writing. 38 C.F.R. § 20.204 (2016).

The Veteran, by and through his authorized represented, withdrew his claim of entitlement to service connection for a lung disability on the record during his March 2017 hearing.  Accordingly, the Board finds that the criteria for withdrawal of an appeal with regard to this claim have been met.  Thus, the Board no longer has jurisdiction to review the claim and it is dismissed.




Service Connection for Heart Disability 

Service connection may be granted for a disability resulting from a disease or injury incurred coincident with or aggravated by service.  38 C.F.R. §§ 1110, 1131 (West 2014; 38 C.F.R. § 303(a) (2016).  Establishing direct service connection generally requires competent evidence of : 1) a current disability; 2) in-service incurrence or aggravation of a disease or injury; and 3) a causal relationship, i.e. a nexus, between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, where the preponderance of the evidence is against the claim, the claim for benefits must be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

The Board finds that the evidence of record supports a grant of service connection for a heart disability.  First, there is evidence of a current disability.  The Veteran has been diagnosed with several heart disabilities, including congestive heart failure and cardiomyopathy.  See Private Treatment Records and VA Examination.  

Second, there is evidence of an in-service event, disease, or injury, as the Veteran's service treatment records reveal treatment for dehydration during service.  See Veteran's STRs.  

Third, the Board finds that the evidence is at least in equipoise as to whether the Veteran's current heart disability is related to service.  In that regard, the law is clear.  Pursuant to the "benefit-of-the-doubt" rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  38 U.S.C.A. § 5107 (West 2014).  Although there is evidence against the claim, an April 2017 opinion from a private physician who reviewed the Veteran's service and post-service medical records relates the Veteran's current heart disability to his military service.   A June 2013 opinion submitted by a second private physician is also supportive of the claim.  The Board therefore concludes that, with the benefit of the doubt resolved in the Veteran's favor, a grant of service connection for a heart disability is warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner'... [I]f...the play is close, i.e. 'there is an approximate balance of positive and negative evidence,' the veteran prevails by operation of [statute]."). 

Termination of VA Pension Benefits

Pension is a benefit payable by VA to veterans of a period of war who meet the service requirements prescribed in 38 U.S.C.A. § 1521 (j) (West 2014) because of a disability, or to survivors of such veterans. 38 U.S.C.A. § 1541 (a) (West 2014); 38 C.F.R. § 3.3 (b)(4) (2016).  Basic entitlement exists if (i) the veteran served in the active military, naval or air service for 90 days or more during a period of war; (ii) is permanently and totally disabled from nonservice-connected disability not due to his or her own willful misconduct; and (iii) meets the net worth requirements under 38 C.F.R. § 3.274 (2016), and does not have an annual income in excess of the Maximum Annual Pension Rate (MAPR) specified in 38 C.F.R. § 3.23 (2016).  See 38 U.S.C.A. §§ 1502, 1521(j) (West 2014); 38 C.F.R. § 3.3 (a) (2016).

With regard to the necessary service requirements in particular, a veteran meets this condition if he or she served in active military, naval, or air service under one of the following conditions: (1) for 90 days or more during a period of war; (2) during a period of war and was discharged or released from service for a service-connected disability; (3) for a period of 90 consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war. 38 U.S.C.A. § 1521 (j) (West 2014); 38 C.F.R. § 3.3 (a) (2016). 

"Active military, naval or air service" includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty. 38 U.S.C.A. § 101 (24) (West 2014); 38 C.F.R. § 3.6 (a) (2016).

Periods of war are defined, as follows, in relevant part: the Korean conflict is defined by VA as the period from June 27, 1950, through January 31, 1955, inclusive. 38 U.S.C.A. § 101 (9) (West 2014); 38 C.F.R. § 3.2 (e) (2016). The Vietnam era is defined as the period beginning on February 28, 1961, and ending on May 7, 1975, inclusive for veterans who served in Vietnam; otherwise, the Vietnam era began August 5, 1964. 38 U.S.C.A. § 101 (29) (West 2014); 38 C.F.R. § 3.2 (f) (2016). The Persian Gulf War era is defined as the period beginning on August 2, 1990, through such date to be prescribed by Presidential proclamation or law. 38 U.S.C.A. § 101 (33) (West 2014); 38 C.F.R. § 3.2 (i) (2016).

The Veteran avers that the November 2013 discontinuance of his VA pension benefits was improper.  He argues that he did not know the differences between enlisting in the National Guard and the U.S. Army as far as benefits were concerned.  The Veteran further maintains that it is unfair to have his pension benefits discontinued as he did not know that he would not be entitled to the same benefits by enlisting in the National Guard.  See June 2015 Informal Hearing. 

The Veteran's period of service is not in dispute.  His DD Form 214 confirms that he served in the Army National Guard from February 1991 to July 1991. The Board also acknowledges that this was during a period of war.  In addition, the service was for greater than 90 days.  However, the evidence of record, to include military personnel records, indicates that the service was ACDUTRA.  Therefore, pursuant to applicable law noted above defining active military, naval, or air service for the purposes of entitlement to a nonservice-connected pension, the Veteran's ACDUTRA service does not constitute active military service. 

While the Board is sympathetic to the Veteran's situation, the Board is bound by the law in this matter, and the pertinent statutes and regulations.  So while he performed honorable military service, the law and implementing regulations specifically exclude service such as the Veteran's for purposes of entitlement to nonservice-connected VA pension benefits.  Consequently, the Board finds that there was no legal basis for the Veteran's claim for nonservice-connected pension benefits.  Therefore, the termination was proper.  

ORDER

The appeal for entitlement to service connection for a lung disability is dismissed. 

Entitlement to service connection for a heart disability is granted. 

The termination of VA nonservice-connected pension benefits was proper. 


REMAND

The Board finds that the Veteran's claim for TDIU is inextricably intertwined with his service connection claim for a heart disability.  Adjudication of the issue of entitlement to TDIU must be deferred pending the assignment of a disability rating for a heart disability by the AOJ, in accordance with the Board's grant of service connection in this decision. 

Accordingly, the case is REMANDED for the following action:

1. The AOJ should develop the Veteran's claim for TDIU based upon his now service-connected heart disability.

2. After the above action is completed, re-adjudicate the Veteran's claim.  If the claim remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative.  Afford the Veteran the appropriate amount of time to respond before returning the matter to the Board. 


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Bradley W. Hennings 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


